Exhibit 21.1 List of subsidiaries of Blue Dolphin Energy Company (“Blue Dolphin”): ● Lazarus Energy, LLC (“LE”), a Delaware limited liability company; ● Lazarus Refining & Marketing, LLC (“LRM”), a Delaware limited liability company ● Blue Dolphin Pipe Line Company, a Delaware corporation; ● Blue Dolphin Petroleum Company, a Delaware corporation; ● Blue Dolphin Services Co., a Texas corporation; ● Blue Dolphin Exploration Company, a Delaware corporation; and ● Petroport, Inc., a Delaware corporation (inactive). Blue Dolphin acquired one hundred percent (100%) of the issued and outstanding membership interests of LE effective February 15, 2012 and LRM effective October 1, 2012.
